United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-102
Issued: September 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2010 appellant filed a timely appeal from a July 13, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 11 percent impairment of the right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 18, 2007 appellant, then a 59-year-old customs and border protection
officer, filed a claim alleging that on February 16, 2007 he tripped on a curb during the
performance of duty and injured his neck and right shoulder, arm and wrist. On June 11, 2007
1

5 U.S.C. §§ 8101-8193.

OWCP accepted the conditions of neck sprain, disorder of bursae and tendons in right shoulder,
and right wrist sprain and paid appropriate benefits. On December 14, 2007 appellant underwent
authorized right shoulder arthroscopic surgery.2 On February 17, 2009 he underwent an
authorized C5-6 anterior cervical discectomy and fusion. Following his cervical surgery,
appellant did not return to work. OWCP subsequently accepted the condition of intervertebral
disc disorder with myelopathy, cervical region and found his right wrist sprain had resolved.
On May 16, 2010 appellant requested a schedule award. In a December 14, 2009 report,
Dr. Jerome C. Hall, a Board-certified orthopedic surgeon, noted the history of injury and
presented examination findings. He opined that appellant reached maximum medical
improvement with regard to his accepted cervical condition. He stated that appellant had
continued problems with right cervical radiculopathy, although improved with surgery.
Examination did not reveal any neurologic deficit in either upper extremity. Based on the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides), Dr. Hall opined that appellant had 28 percent
impairment of the whole person based on diagnosis-related estimate (DRE) for the cervical
spine, category IV, and referenced the table used under the fifth edition of the A.M.A., Guides.
He opined that there was no impairment to the extremities.
On June 7, 2010 OWCP’s medical adviser reviewed appellant’s case file, including
Dr. Hall’s December 14, 2009 report. He opined that appellant reached maximum medical
improvement December 14, 2009. Under the sixth edition of the A.M.A., Guides, the medical
adviser opined that appellant had 11 percent impairment of the right arm and no impairment of
the left arm. For the right upper extremity, he stated that appellant had 10 percent arm
impairment for residual problems with the right shoulder status post right shoulder arthroscopy
under Table 15-5, page 403 of the A.M.A., Guides. The medical adviser additionally opined that
appellant had one percent impairment for residual problems with mild pain/impaired sensation
from right C6 radiculopathy. He combined the values and found 11 percent right upper
extremity impairment. The medical adviser opined that appellant had zero percent impairment of
the left upper extremity.
By decision dated July 13, 2010, OWCP awarded appellant 11 percent right upper
extremity impairment. The award ran for the period July 4, 2010 to March 1, 2011, for a period
of 34.32 weeks.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
2

The surgery included subacromial decompression with acromioplasty and release of coracoacromial ligament;
debridement of partial-thickness bursal side rotator cuff tear; and Mumford resection of the right distal clavicle.
3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.9 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body. No schedule award is payable for a member, function
or organ of the body not specified in FECA or in the regulations.10 Because neither FECA nor
the regulations provide for the payment of a schedule award for the permanent loss of use of the
back or spine,11 no claimant is entitled to such an award.12 Amendments to FECA, however,
modified the schedule award provisions to provide for an award for permanent impairment to a
member of the body covered by the schedule regardless of whether the cause of the impairment
originated in a scheduled or nonscheduled member. As the schedule award provisions of FECA
include the extremities, a claimant may be entitled to a schedule award for permanent
impairment to a limb even though the cause of the impairment originated in the spine.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
proving rationale for the percentage of impairment specified.14

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Ernest P. Govednick, 27 ECAB 77 (1975); W.D., Docket No. 10-274 (issued September 3, 2010).

10

William Edwin Muir, 27 ECAB 579 (1976); W.D., id..

11

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

12

Timothy J. McGuire, 34 ECAB 189 (1982); W.D., supra note 9.

13

Rozella L. Skinner, 37 ECAB 398 (1986); W.D., supra note 9.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

ANALYSIS
OWCP accepted that appellant sustained work-related injuries that include neck sprain,
disorder of bursae and tendons in right shoulder, right wrist sprain, and intervertebral disc
disorder with myelopathy, cervical region. It authorized December 14, 2007 right shoulder
arthroscopic surgery and a February 17, 2009 C5-6 anterior cervical discectomy and fusion.
Appellant requested a schedule award on May 16, 2010 and submitted a report from Dr. Hall.
The Board finds that Dr. Hall’s December 14, 2009 report is not sufficient to establish
appellant’s permanent impairment for schedule award purposes. He did not apply the
appropriate edition of the A.M.A., Guides, the sixth edition, when evaluating appellant’s
impairment. As noted the sixth edition became effective on May 1, 2009. Furthermore, Dr. Hall
found that appellant had 28 percent impairment of the whole person based on his cervical spine
condition. FECA does not provide for impairment ratings of the back, spine or whole person and
appellant is not entitled to a schedule award for such ratings.15 Thus, Dr. Hall’s report is
insufficient to establish appellant’s claim as he did not rate impairment of a scheduled body
member pursuant to the sixth edition of the A.M.A., Guides.
OWCP granted appellant 11 percent right upper extremity impairment based on the
June 7, 2010 report from its medical adviser. The medical adviser stated that appellant’s 11
percent right upper extremity impairment was comprised of 10 percent right upper extremity
impairment for residual problems with the right shoulder status post right shoulder arthroscopy
under Table 15-5, page 403 of the A.M.A., Guides and one percent impairment for residual
problems with mild pain/impaired sensation from right C6 radiculopathy.
The Board finds that OWCP’s medical adviser provided insufficient explanation of his
impairment calculation. Regarding residual right shoulder problems after surgery, OWCP’s
medical adviser did not explain how he determined grade modifiers or how the net adjustment
formula was used to determine the final impairment rating. He identified Table 15, page 403 of
the A.M.A., Guides, which allows 10 percent for a class 1, grade C for a distal clavicle resection.
The medical adviser did not provide any reference to or discussion of how he determined grade
modifiers used in the net adjustment formula as described in section 15.3 of the sixth edition to
reach the appropriate grade within the class of diagnosis.16 With respect to the right C6
radiculopathy, he failed to identify the table or page in the A.M.A., Guides from which any
diagnosis-based impairment was taken. The medical adviser listed a grade C impairment within
a class 1 diagnosis but he did not specify the diagnosis nor did he address how any grade
modifiers were determined with regard to the net adjustment formula. As such, his impairment
rating requires further explanation.17
The Board will remand the case to OWCP to undertake additional development of the
medical evidence to appropriately determine if appellant has an additional impairment of the
upper extremities for schedule award purposes. On remand, OWCP should request clarification
15

See supra notes 11-13.

16

A.M.A., Guides, supra note 7 at 405-09.

17

See L.H., 58 ECAB 561 (2007) (where impairment has not been correctly described, a new or supplemental
evaluation should be obtained in accordance with OWCP procedures).

4

from its medical adviser and develop the medical evidence as appropriate to determine the extent
of permanent impairment due to appellant’s accepted employment injury under the sixth edition
of the A.M.A., Guides. If OWCP’s medical adviser is unable to provide such clarification,
appellant shall be referred for a second opinion. Following this and such other development as it
deems necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The Board will set aside
OWCP’s decision and remand the case for further development consistent with the findings
herein.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: September 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

